*938Order modified by striking out the conditions therein imposed as to acceptance of a notice of appeal from defendants, and the furnishing of a copy of the minutes of the trial, and by further extending the time to serve a proposed case on appeal twenty days from the date of the entry of the order on this decision; and as so modified affirmed, with ten dollars costs and disbursements to the appellant. Motion to dismiss appeal from order denied, without costs. Motion to dismiss appeal from judgment denied, without costs. No opinion. Jenks, P. J., Burr, Thomas and Carr, JJ., concurred; Stapleton, J., not voting.